Citation Nr: 1614499	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder disability, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for lumbosacral degenerative disc disease, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for plantar fasciitis of the right foot, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for plantar fasciitis of the left foot currently evaluated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the RO in Chicago, Illinois, that in pertinent part, granted an increased 20 percent rating for the service-connected right shoulder disability, effective March 19, 2009, granted an increased 20 percent rating for the service-connected lumbosacral spine disability, effective March 19, 2009, denied an increase in a 10 percent rating for bilateral plantar fasciitis status post calcaneal stress related injury, and denied an increase in a noncompensable rating for service-connected right patellofemoral syndrome of the right knee.

In a January 2012 rating decision, the RO granted an increased 10 percent rating for the service-connected right knee disability, retroactively effective on December 16, 2008 (the date of the Veteran's increased rating claim), granted separate 10 percent ratings for plantar fasciitis of each foot, effective December 16, 2008, and granted an earlier effective date of December 16, 2008 for the 20 percent ratings for the low back and right shoulder disabilities.

In an August 2013 rating decision, in pertinent part, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for a left shoulder disability.  A notice of disagreement (NOD) was received from the Veteran as to this issue in December 2013.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a statement of the case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in a February 2014 letter and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issue adjudicated in August 2013 for the issuance of an SOC and instead refers the matter to the RO to issue one.  

A videoconference hearing was held in January 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional relevant evidence was received from the Veteran in February 2016.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's electronic Virtual VA and VBMS claims files reflects that additional relevant electronic VA medical records were associated with the file in July 2014, November 2014, April 2015, and April 2016, and such records reflect treatment for the claimed disabilities.   The evidence was received after issuance of the January 2014 supplemental statement of the case, and some of the evidence was received prior to certification of the appeal and transfer of records to the Board.  See 38 C.F.R. § 19.37(a).

The additional evidence is relevant to the claims, and has not yet been reviewed by the AOJ in the context of this appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review, and a remand is required. See 38 C.F.R. §§ 19.31, 19.37.

For example, in early March 2014, he was seen for complaints of pain in his shoulders, low back, knee and feet.  In mid-March 2014, he was seen for an orthopedic surgery consultation for complaints of shoulder pain.  Subsequent VA medical records reflect ongoing treatment.

Moreover, at his January 2016 Board hearing, the Veteran testified that he had been receiving regular ongoing treatment for all of his claimed disabilities, most recently on January 7, 2016.  The Veteran's representative submitted additional relevant VA medical records in February 2016, but such records do not include a record of VA treatment on January 7, 2016.  The Veteran specifically testified that he received VA treatment for his claimed disabilities on that date.  Thus, it does not appear that all of the relevant VA medical records are on file, and they must be obtained prior to appellate review.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Moreover, at his hearing, the Veteran reported that he had received private treatment for his right shoulder disability at South Suburban Clinic in December 2015.  See hearing transcript at page 9.  Although he stated that he planned to submit such records, he has not done so.  On remand, the AOJ should attempt to obtain such records.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c) (2015); but see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

With regard to the issue of entitlement to an increased rating for a service-connected right shoulder disability, the Veteran has also claimed entitlement to a temporary total (100 percent) rating under 38 C.F.R. § 4.30, for a period of convalescence after this surgery.  The file contains VA medical records of right shoulder surgery in March 2016.  In light of this additional relevant evidence, and as the Veteran has contended that his right shoulder disability has worsened since his last VA examination, the Board finds that another VA examination is warranted to determine the current level of severity of this disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

With regard to the claims for increased ratings for the service-connected low back disability, right knee disability, and bilateral foot disabilities, the Veteran's representative has requested that these matters be remanded for updated VA examinations.  In light of the more than 2 years since the last VA compensation examination in January 2014, and the Veteran's recent contentions at his hearing of worsened condition since then, this case must be remanded for a VA compensation examination to determine the current level of severity of these service-connected disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2; Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); Allday, supra.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any relevant VA or private medical records relating to treatment for a low back disability, bilateral shoulder disabilities, a right knee disability, and bilateral foot disabilities, dated since March 2015.

In particular, attempt to obtain any available VA medical record of treatment for the claimed disabilities on January 7, 2016.

Also attempt to obtain private medical records of treatment for a right shoulder disability at South Suburban Clinic in December 2015.

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected disabilities of the low back, right shoulder, right knee, and feet.  This includes, but is not limited to, determining range of motion, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, and whether there is dislocation, instability, ankylosis, etc.  All necessary tests should be conducted and all clinical findings should be reported in detail.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history. 

With regard to the service-connected lumbosacral degenerative disc disease, the examiner should also address whether the Veteran suffers from incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then, the Veteran's claims for increased ratings should be readjudicated based on the entirety of the evidence, including all of the additional evidence associated with the electronic Virtual VA and VBMS files since the January 2014 supplemental statement of the case.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




